Exhibit 10.13(a)

November 17, 2010

David A. Brager

10638 N. Meridian

Fresno, CA 93720

Dear David:

It is my pleasure to confirm the offer of promotion made to you for the position
of Executive Vice President and Sales Division Manager of Citizens Business
Bank. The position reports directly to Chris Myers, President and Chief
Executive Officer.

 

Position    Executive Vice President and Sales Division Manager Salary   
$275,000 per year. You will be eligible for an annual Performance Review in
April of each year, beginning 2012. Sign On
Bonus/Bonus    $100,000 Restricted Stock    10,000 shares upon Board approval,
vesting incrementally over a five-year period. Car Allowance    $1,200.00
monthly.

Country Club

Membership

   The Bank agrees to reimburse you for monthly dues, fees and reasonable
business expenses associated with one club membership.

Performance

Compensation

   You will be eligible to participate in the 2011 Performance Compensation Plan
payable in February 2012. You will have the potential to earn up to 75% of your
base salary. Deferred
Compensation    You will be eligible to participate in the Deferred Compensation
Plan. Change of Control    Two year Change of Control



--------------------------------------------------------------------------------

 

Page 2 of 2

David A. Brager

November 17, 2010

Moving and

Temporary

Living

Allowances

   You will be reimbursed for up to $25,000 for all documented moving and
temporary living expenses.

You will continue to participate in all the Bank’s benefit plans that you are
currently eligible for.

Please feel free to call me if you should have any questions or require
additional information.

I am excited to have you as an important part of the Citizens Business Bank
Senior Executive Team.

Sincerely,

Christopher D. Myers

President and Chief Executive Officer

I have read this offer and accept the terms of the position described herein.

Signature                                          
                                         
          Date                                 